Exhibit 10.3




BONUS AGREEMENT


THIS BONUS AGREEMENT (this “Agreement”) is made and entered into this 19th day
of December, 2019 (the “Effective Date”) by and among CTT Employee, LLC
(“Employer”), a subsidiary of CatchMark Timber Trust, Inc. (including its
subsidiaries, “CatchMark”), and John F. Rasor (“Employee”). Employer and
Employee are sometimes referred to herein collectively as the “Parties,” and
each is sometimes referred to herein individually as a “Party.”


WHEREAS, Employee currently serves as the President of TexMark Timber Treasury,
L.P. (“Triple T”) and each of its subsidiaries (collectively, the “Triple T
Joint Venture”); and


WHEREAS, Employer desires to enter into this Agreement with Employee in
recognition of Employee’s service to Employer and CatchMark and to provide an
incentive for Employee to continue to remain employed by Employer.


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
    
1.    DEFINITIONS. For purposes of this Agreement, the following words and
phrases shall have the following meanings:


(a)“Additional Payment Event” means a distribution made by Triple T to CatchMark
pursuant to Section 3.5(b)(i) or (ii) of the Triple T Partnership Agreement in
connection with the closing of a separate transaction (in addition to any
transaction related to the Initial Payment Event) following (i) the occurrence
of the Initial Payment Event; (ii) the return of CatchMark’s $200,000,000
Capital Contribution (as defined in the Triple T Partnership Agreement) from
Triple T; and (iii) the distribution of an amount computed like interest at a
rate of 10.25% per annum, compounded on the last day of each calendar year, on
CatchMark’s Common Interest in Triple T for the period from July 6, 2018 through
the date of the Additional Payment Event. For the avoidance of doubt, cash
received by Triple T but not distributed to CatchMark will not constitute an
Additional Payment Event.


(b)“Additional Payment Event Bonus” means the right to earn a cash payment under
this Agreement if and when an Additional Payment Event occurs. An Additional
Payment Event Bonus earned, if any, shall be calculated as set forth in Appendix
A hereto.


(c)“Approved Resignation” means Employee’s resignation from employment that is
approved by Employer. A resignation by Employee shall not constitute an
“Approved Resignation” unless Employee shall first have delivered to Employer a
written request for an Approved Resignation at least thirty (30) days prior to
Employee’s desired date of termination.


(d)“Bonus” shall mean, collectively, the Initial Payment Event Bonus and the
Additional Payment Event Bonus.


(e)“Cause” as a reason for Employee’s termination of employment shall mean a
good faith determination by Employer that any of the following has occurred: (i)
the willful failure of Employee to follow the reasonable directions of Employer
if Employee does not begin to cure such failure within ten (10) days after
receipt of written notice from Employer specifying the particulars of the
failure and complete such cure without any further failure to follow the
reasonable direction in question. Notwithstanding anything to the contrary set
forth in this subsection, and for purposes of clarity, Employee’s failure to
meet any performance standards or expectations shall not constitute Cause; (ii)
theft, fraud, embezzlement, or material dishonesty in connection with Employee’s
employment, or intentional falsification of any employment or Employer records;
(iii) the conviction by Employee of, or Employee’s pleading guilty or nolo
contendere to, a felony or a crime involving moral turpitude, whether or not
such felony or crime is connected with the business of Employer; (iv) breach of
fiduciary duty or any willful violation of law by Employee in connection with
Employer’s


1

--------------------------------------------------------------------------------

Exhibit 10.3


business or relating to Employee’s duties hereunder, or willful misconduct for
personal profit by Employee in connection with Employer’s business or relating
to Employee’s duties; or (v) Employee’s material failure to abide by CatchMark’s
code of conduct, code of ethics, or other employment or corporate governance
policies.


(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Agreement, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.


(g)“Disability” shall mean the inability of Employee, as reasonably determined
by Employer, to perform the essential functions of Employee’s regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted for a period of six (6)
consecutive months.


(h)“Initial Payment Event” means a distribution made by Triple T to CatchMark
pursuant to Section 3.5(b)(i) or (ii) of the Triple T Partnership Agreement
following both (i) the return of CatchMark’s $200,000,000 Capital Contribution
(as defined in the Triple T Partnership Agreement) from Triple T, and (ii) the
distribution of an amount computed like interest at a rate of 10.25% per annum,
compounded on the last day of each calendar year, on CatchMark’s Common Interest
in Triple T for the period from July 6, 2018 through the date of the Initial
Payment Event. For the avoidance of doubt, cash received by Triple T but not
distributed to CatchMark will not constitute an Initial Payment Event.


(i)“Initial Payment Event Bonus” means the right to earn a cash payment under
this Agreement if and when the Initial Payment Event occurs. The Initial Payment
Event Bonus earned, if any, shall be calculated as set forth in Appendix A
hereto.


(j)“Maximum Aggregate Payout” means $3 million.


(k) “Payment Event Timeframe” means the period commencing on the Effective Date
and ending at 12 a.m. Eastern time on July 6, 2028.


(l)“Triple T Partnership Agreement” means the Limited Partnership Agreement of
Triple T, as it may be amended from time to time.


2.    TERMS OF BONUS.


(a)Subject to Section 3 hereof, Employee shall be entitled to receive an Initial
Payment Event Bonus upon the occurrence of the Initial Payment Event within the
Payment Event Timeframe. Following the occurrence of the Initial Payment Event,
the value of the Initial Payment Event Bonus shall be calculated by Employer in
its sole discretion, as provided on Appendix A hereto. The Initial Payment Event
Bonus earned, if any, shall be payable to Employee in a single lump sum as soon
as possible following the Initial Payment Event occurring during the Payment
Event Timeframe, but in no event later than March 15 of the year following the
year in which the Initial Payment Event occurs. If the Initial Payment Event
Bonus is equal to or capped at the Maximum Aggregate Payout, then this Agreement
shall terminate immediately upon payment of the Initial Payment Event Bonus.


(b)Subject to Section 3 hereof, Employee shall be entitled to receive an
Additional Payment Event Bonus upon the occurrence of an Additional Payment
Event within the Payment Event Timeframe. Following the occurrence of an
Additional Payment Event, the value of the Additional Payment Event Bonus shall
be calculated by Employer in its sole discretion, as provided on Appendix A
hereto. An Additional Payment Event Bonus earned, if any, shall be payable to
Employee in a single lump sum as soon as possible following the Additional
Payment Event occurring during the Payment Event Timeframe, but in no event
later than March 15 of the year following the year in which the Additional
Payment Event to which the Additional Payment Event Bonus relates occurs.




2

--------------------------------------------------------------------------------

Exhibit 10.3


(c)Notwithstanding anything in this Agreement to the contrary, the maximum
aggregate dollar value of the Bonus that may be earned pursuant to this
Agreement shall be the Maximum Aggregate Payout.


(d) In the event of Employee’s death, any payments owing to Employee shall be
made to Employee’s designated beneficiary (or if none, to Employee’s estate) at
the same time and under the same conditions as would otherwise have occurred had
Employee not died.


(e)Notwithstanding anything else in this Agreement to the contrary, if the Bonus
has not yet become payable as of the last day of the Payment Event Timeframe,
then the Bonus shall be forfeited, this Agreement shall terminate, and an
Initial Payment Event or Additional Payment Event occurring after the conclusion
of the Payment Event Timeframe shall be disregarded for purposes of this
Agreement.


(f)Upon the occurrence or in anticipation of any event or transaction involving
Triple T (including any merger, reorganization or recapitalization of Triple T)
prior to an Initial Payment Event or Additional Payment Event, Employer shall
provide that the Bonus will be equitably converted or substituted in connection
with such transaction into a bonus award calculated consistently with Appendix A
provided that prior to the payment of any such substituted or converted bonus,
CatchMark shall have received both (i) the return of CatchMark’s $200,000,000
Capital Contribution to Triple T, and (ii) the distribution of an amount
computed like interest at a rate of 10.25% per annum, compounded on the last day
of each calendar year, on CatchMark’s $200,000,000 Capital Contribution for the
period from July 6, 2018 through the date of the bonus payment event. In
addition, Employer may, in its sole discretion, provide that the Bonus will
become immediately vested and non-forfeitable (in whole or in part) upon such
event or transaction involving Triple T. Any adjustments made pursuant to this
Section 2(f) shall be subject to the provisions of Section 4(b).


3.    VESTING.


(a)    Employee’s right to receive the Bonus if and when it becomes payable, if
at all, shall vest in full on the earliest to occur of the following: (i) July
6, 2022, provided that Employee remains employed in the same position from the
Effective Date through such date; (ii) the date of Employee’s termination of
employment by Employer without Cause; (iii) the date of Employee’s Approved
Resignation; or (iv) the date of Employee’s death or Disability. Except as
otherwise provided in the previous sentence, upon Employee’s termination of
employment, Employee’s right to receive a Bonus shall be forfeited.


(b)    Regardless of whether the Bonus becomes vested under this Section 3, both
the Initial Payment Event Bonus and the Additional Payment Event Bonus shall
remain subject to a risk of forfeiture in the event that the Initial Payment
Event and Additional Payment, respectively, does not occur within the Payment
Event Timeframe. If the Bonus has not yet become payable by the last day of the
Payment Event Timeframe, then Employee’s right to receive a Bonus shall be
forfeited.


4.    MISCELLANEOUS.


(a)(i) This Agreement shall be nontransferable by Employee, and any attempt to
transfer or assign this Agreement by Employee shall be null and void.
Notwithstanding the foregoing, Employee may designate a beneficiary to receive
the Bonus, if any, in the event of Employee’s death. If Employee does not
designate a beneficiary, or if the beneficiary pre-deceases Employee, Employee’s
estate shall be Employee’s beneficiary.


(ii)    This Agreement can be assigned by the Employer and shall be binding and
inure to the benefit of Employer, its successors and assigns.
    
(b)This Agreement may not be amended or modified otherwise than-by a written
agreement executed by the Parties or their respective successors and legal
representatives.


(c)Nothing in this Agreement shall interfere with or limit in any way the right
of Employer to terminate Employee’s employment or service at any time, nor
confer upon Employee any right to continue as


3

--------------------------------------------------------------------------------

Exhibit 10.3


an employee or other service-provider of Employer. Neither this Agreement nor
any benefits arising under this Agreement shall constitute an employment
contract with Employer. Neither Employee’s right to receive a Bonus nor payment
of the Bonus, if any, shall entitle Employee to any equity, shareholder,
management, membership, profit participation, or other rights with regard to
Employer.     


(d)Employer shall have the authority and the right to deduct or withhold, or
require Employee to remit an amount sufficient to satisfy federal, state, local,
and foreign taxes (including without limitation Employee’s FICA obligation)
required by law to be withheld with respect to any grant, vesting, payment, or
other taxable event arising as a result of this Agreement. The obligations of
Employer under this Agreement shall be conditioned on such payment or
arrangements and Employer or such other employing entity will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to Employee.


(e)It is intended that this Agreement and the Bonus shall be exempt from the
application of Section 409A of the Code pursuant to the short-term deferral
exemption. This Agreement and the Bonus shall be construed in a manner that
effects such intent. Nevertheless, the tax treatment of the benefits provided
under this Agreement is not warranted or guaranteed. Neither Employer nor its
respective managers, officers, employees or advisers nor any person other than
Employee shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Employee or other taxpayer as a result of this
Agreement or Bonus.


(f)No payment under this Agreement shall be taken into account in determining
any benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or benefit plan of Employer unless provided otherwise in such
other plan. Nothing contained in this Agreement will prevent Employer from
adopting other or additional compensation arrangements, subject to appropriate
approval by the governing body of such entity, if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.


(g)The expenses of administering this Agreement shall be borne by Employer.


(h)The titles and headings of the Sections in this Agreement are for convenience
of reference only, and in the event of any conflict, the text of this Agreement,
rather than such titles or headings, shall control.


(i)Except where otherwise indicated by the context, any masculine term used
herein also shall include the feminine; the plural shall include the singular
and the singular shall include the plural.


(j)To the extent not governed by federal law, this Agreement shall be construed
in accordance with and governed by the laws of the state of Georgia.


(k)In the event that any provision of this Agreement is found to be invalid or
otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.


(l)This Agreement shall not in any way affect the right or power of Employer or
CatchMark to make adjustments, reclassification or changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets. Employer may transfer this
Agreement to a subsidiary or affiliate for such lawful consideration as Employer
may specify, upon the condition or understanding that the subsidiary will
administer this Agreement in accordance with the terms of this Agreement and
specified by Employer pursuant to the provisions of this Agreement.
    


4

--------------------------------------------------------------------------------

Exhibit 10.3


(m)    The obligations of Employer under this Agreement shall be paid from the
general assets of Employer. Nothing contained in this Agreement shall be
interpreted to grant to Employee or any beneficiary, any right, title or
interest in any property of Employer or its members. This Agreement is not
intended to be subject to ERISA


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the day
and year first above written.




CTT EMPLOYEE, LLC




By: /s/ Brian M. Davis             


Name:    Brian M. Davis             
        
Title:     President & CFO             


        
EMPLOYEE


/s/ John F. Rasor             
JOHN F. RASOR


5

--------------------------------------------------------------------------------

Exhibit 10.3




APPENDIX A


INITIAL PAYMENT EVENT BONUS


Upon the occurrence of an Initial Payment Event, Employee shall be entitled to
receive an Initial Payment Event Bonus calculated as follows:


CatchMark Annual Return on Investment
Dollar Value of Award(1)
Less than 10.25%
$0
10.25% - 12.5%
An amount equal to 8.25% of Incentive Cash Payment(2) 
Over 12.5%
An amount equal to 15.00% of Incentive Cash Payment(2)



(1)
Subject to the Maximum Aggregate Payout.

(2)
For purposes of this Appendix A, “Incentive Cash Payment” means the cash
payments actually received by CatchMark from Triple T pursuant to Section
3.5(b)(i) or (ii) of the Triple T Partnership Agreement.



ADDITIONAL PAYMENT EVENT BONUS


Upon the occurrence of an Additional Payment Event, Employee shall be entitled
to receive an Additional Payment Event Bonus calculated as follows:


CatchMark Annual Return on Investment
Dollar Value of Award(1)
Less than 10.25%
$0
10.25% - 12.5%
An amount equal to 8.25% of Incentive Cash Payment(2) 
Over 12.5%
An amount equal to 15.00% of Incentive Cash Payment(2)



(1)
Subject to the Maximum Aggregate Payout.

(2)
For purposes of this Appendix A, “Incentive Cash Payment” means the cash
payments actually received by CatchMark from Triple T pursuant to Section
3.5(b)(i) or (ii) of the Triple T Partnership Agreement.







6